                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 1 of 33 Page ID #:632


                                                               1   Edwin Aiwazian (Cal. State Bar No. 232943)
                                                                          edwin@calljustice.com
                                                               2   Arby Aiwazian (Cal. State Bar No. 269827)
                                                                          arby@calljustice.com
                                                               3   Joanna Ghosh (Cal. State Bar No. 272479)
                                                                          joanna@calljustice.com
                                                               4   Stephanie S. Ponek (Cal. State Bar No. 306205)
                                                                          stephanie@calljustice.com
                                                               5   Melissa A. Huether (Cal. State Bar No. 316604)
                                                                          melissa@calljustice.com
                                                               6   LAWYERS for JUSTICE, PC
                                                               7   410 West Arden Avenue, Suite 203
                                                                   Glendale, California 91203
                                                               8   Tel: (818) 265-1020 / Fax: (818) 265-1021

                                                               9   Attorneys for Plaintiff Jeree Gant
                                                             10    [Additional Plaintiffs’ Counsel Listed on Next Page]
                                                             11                              UNITED STATES DISTRICT COURT
                                                             12                          CENTRAL DISTRICT OF CALIFORNIA
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203
                              Glendale, California 91203




                                                             13
                                                                   JEREE GANT, individually, and on       Lead Case No.: 2:19-cv-03109-JAK-PLA
                                                             14    behalf of other members of the         Consolidated Case No.: 2:19-cv-06741-
                                                                   general public similarly situated,     JAK-PLA
                                                             15
                                                                                Plaintiff,                Honorable John A. Kronstadt
                                                             16
                                                                         vs.                              Courtroom 10B
                                                             17
                                                                   ALDI, INC., a California               CLASS ACTION
                                                             18    corporation; AI CALIFORNIA
                                                                   LLC, an unknown business entity;       PLAINTIFFS’ NOTICE OF MOTION
                                                             19    and DOES 1 through 100,                AND MOTION FOR PRELIMINARY
                                                             20    inclusive,                             APPROVAL OF CLASS AND
                                                                                                          COLLECTIVE ACTION
                                                             21                 Defendants.               SETTLEMENT; MEMORANDUM OF
                                                                                                          POINTS AND AUTHORITIES IN
                                                             22                                           SUPPORT THEREOF
                                                                   JENNIFER LACEY-SALAS, an
                                                             23    individual, on behalf of herself and   Date:           June 29, 2020
                                                                   on behalf of all persons similarly     Time:           8:30 a.m.
                                                             24    situated,
                                                                                                          Courtroom:      10B
                                                             25                 Plaintiff,
                                                             26          vs.
                                                             27    ALDI, INC., a California
                                                                   corporation; AI CALIFORNIA
                                                             28    LLC, a Limited Liability Company;
                                                                   and DOES 1 through 50, Inclusive,
                                                                                Defendants.
                                                                     PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                  COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                            AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 2 of 33 Page ID #:633


                                                               1   Norman B. Blumenthal (Cal. State Bar No. 068687)
                                                                   Kyle R. Nordrehaug (Cal. State Bar No. 205975)
                                                               2   Aparajit Bhowmik (Cal. State Bar No. 248066)
                                                                   BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
                                                               3   2255 Calle Clara
                                                                   La Jolla, California 92037
                                                               4   Telephone: (858) 551-1223 / Fax: (858) 551-1232
                                                               5   Attorneys for Plaintiff Jennifer Lacey-Salas
                                                               6
                                                               7
                                                               8
                                                               9
                                                             10
                                                             11
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12
                              Glendale, California 91203




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                              ii
                                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                 COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                           AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 3 of 33 Page ID #:634


                                                               1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                                               2         PLEASE TAKE NOTICE that on June 29, 2020, at 8:30 a.m., or as soon
                                                               3   thereafter as the matter may be heard before the Honorable John A. Kronstadt in
                                                               4   Courtroom 10B of the United States District Court for the Central District of
                                                               5   California, located at the First Street Courthouse, 350 W. First Street, Los Angeles,
                                                               6   California 90012, Plaintiffs Jeree Gant and Jennifer Lacey-Salas (“Plaintiffs”) will
                                                               7   and hereby do move for an order:
                                                               8         • Granting preliminary approval of the proposed class action settlement
                                                               9            described herein and as set forth in the parties’ Class and Collective Action
                                                             10             Settlement Agreement and Release (“Settlement,” “Agreement,” or
                                                             11             “Settlement Agreement”), attached as “EXHIBIT 1” to the Declaration of
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12             Edwin Aiwazian, including the means of allocation and distribution of the
                              Glendale, California 91203




                                                             13             Class/Collective Settlement Amount and the Net Settlement Amount, and
                                                             14             the allocations for an award of Class Counsel Fees and Costs, Enhancement
                                                             15             Awards, and Settlement Administration Cost;
                                                             16          • Conditionally certifying the proposed Class and approving the proposed
                                                             17             FLSA Collective for settlement purposes only;
                                                             18          • Appointing     Plaintiffs   Jeree         Gant   and   Jennifer   Lacey-Salas   as
                                                             19             representatives of the Class and FLSA Members;
                                                             20          • Appointing Edwin Aiwazian, Esq., Arby Aiwazian, Esq., and Joanna
                                                             21             Ghosh, Esq. of Lawyers for Justice, PC and Norman Blumenthal, Esq.,
                                                             22             Kyle Nordrehaug, Esq., and Aparajit Bhowmik, Esq. of Blumenthal
                                                             23             Nordrehaug Bhowmik De Blouw LLP as counsel for the Class Members
                                                             24             and FLSA Members (“Class Counsel”);
                                                             25          • Approving the proposed Notice of Class Action Settlement (“Notice”),
                                                             26             attached as “Exhibit A,” to the [Proposed] Order Granting Preliminary
                                                             27             Approval of Class Action Settlement (“Proposed Order”);
                                                             28    ///
                                                                                                               iii
                                                                     PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                  COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                            AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 4 of 33 Page ID #:635


                                                               1         • Appointing Simpluris, Inc. (“Simpluris”) as the Settlement Administrator to
                                                               2            handle the notice and administration process for the Settlement and
                                                               3            preliminarily approving Settlement Administration Cost, which are
                                                               4            currently estimated not to exceed $25,000;
                                                               5         • Directing Simpluris to mail the Notice to the proposed Class Members and
                                                               6            FLSA Members;
                                                               7         • Approving the proposed deadlines for the notice and administration process
                                                               8            as reflected herein and in the Settlement Agreement; and
                                                               9         • Scheduling a hearing to consider final approval of the proposed Settlement,
                                                             10             at which time the Court will also consider whether to grant final approval of
                                                             11             the requests for an award of Class Counsel Fees and Costs, Enhancement
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12             Awards, and Settlement Administration Cost.
                              Glendale, California 91203




                                                             13         This motion is based upon the following memorandum of points and authorities;
                                                             14    the Settlement Agreement; the Declarations of Proposed Class Counsel (Edwin
                                                             15    Aiwazian and Kyle Nordrehaug), the Declarations of Proposed Class and FLSA
                                                             16    Representatives (Jeree Gant and Jennifer Lacey-Salas) in support thereof; as well as
                                                             17    the pleadings and other records on file with the Court in this matter, and such
                                                             18    evidence and oral argument as may be presented at the hearing on this motion.
                                                             19    Dated: June 22, 2020                  LAWYERS for JUSTICE, PC
                                                             20
                                                             21                                   By:   /s/ Edwin Aiwazian
                                                                                                        Edwin Aiwazian
                                                             22
                                                                                                        Attorneys for Plaintiff Jeree Gant
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                            iv
                                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                 COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                           AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 5 of 33 Page ID #:636


                                                               1                                            TABLE OF CONTENTS
                                                               2   I.       SUMMARY OF MOTION .......................................................................... 1
                                                               3   II.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY ................ 2
                                                               4   III.     SUMMARY OF THE SETTLEMENT TERMS .......................................... 4
                                                               5            A.      The Class for Settlement Purposes ..................................................... 4
                                                               6            B.      The FLSA Collective for Settlement Purposes ................................... 4
                                                               7            C.      Essential Terms of the Settlement ...................................................... 5
                                                               8            D.      Calculation and Range of Class Payments for Class Members ........... 6
                                                               9            E.      Calculation and Range of FLSA Payments for FLSA Members ......... 6
                                                             10             F.      Settlement Opt-Out and Objection Procedures ................................... 7
                                                             11             G.      Scope of the Class Release ................................................................. 8
                                                                            H.      Scope of the FLSA Release ................................................................ 8
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12
                              Glendale, California 91203




                                                             13    IV.      THE LEGAL STANDARD FOR PRELIMINARY APPROVAL OF THE
                                                             14             CLASS ACTION SETTLEMENT AND COLLECTIVE ACTION ............. 9
                                                             15    V.       THE SETTLEMENT SHOULD BE PRELIMINARILY APPROVED ...... 10
                                                             16             A.      The Settlement Resulted from Arm’s Length Negotiations and
                                                             17                     Extensive Investigation and Discovery ............................................. 11

                                                             18             B.      The Settlement Is Fair, Reasonable, and Adequate ........................... 12

                                                             19             C.      The Settlement Is Within the Range of Possible Approval ............... 14

                                                             20                     1.       The Requested Enhancement Awards Are Reasonable ........... 14

                                                             21                     2.       The Allocations for Attorneys’ Fees and Costs Is Reasonable.15

                                                             22    VI.      CERTIFICATION OF THE PROPOSED CLASS IS APPROPRIATE

                                                             23             UNDER RULE 23 ..................................................................................... 18

                                                             24             A.      Numerosity....................................................................................... 18

                                                             25             B.      Commonality ................................................................................... 19

                                                             26             C.      Typicality ......................................................................................... 19
                                                                            D.      Adequacy of Representation ............................................................. 20
                                                             27
                                                                            E.      Predominance and Superiority .......................................................... 20
                                                             28
                                                                                                                               v
                                                                        PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                     COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                               AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 6 of 33 Page ID #:637


                                                               1   VII. CERTIFICATION OF THE FLSA COLLECTIVE IS APPROPRIATE .... 21
                                                               2   VIII. ADEQUACY OF THE METHOD OF NOTICE ........................................ 22
                                                               3   IX.   APPOINTMENT OF SIMPLURIS, INC. AS THE ADMINISTRATOR ... 24
                                                               4   X.    DEADLINES FOR NOTICE AND ADMINISTRATION ......................... 24
                                                               5   XI.   CONCLUSION .......................................................................................... 25
                                                               6
                                                               7
                                                               8
                                                               9
                                                             10
                                                             11
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12
                              Glendale, California 91203




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                                         vi
                                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                 COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                           AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 7 of 33 Page ID #:638


                                                               1                                             TABLE OF AUTHORITIES
                                                               2   Cases
                                                               3   Boeing v. Van Gemert, 444 U.S. 472, 478 (1980) ....................................................... 16
                                                               4   Dukes v. Wal–Mart, Inc., 564 U.S. 338, 350 & 359 (2011) ......................................... 19
                                                               5   Elsen v. Carlisle & Jacqueline, 417 U.S. 156, 175-77 (1974) ...................................... 23
                                                               6   Hensley v. Eckerhart, 461 U.S. 424, 436 (1983)....................................................... 17
                                                               7   Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 174 (1989) .................................. 23
                                                               8   Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 626 n.20 (1997)........................... 20, 21
                                                               9   Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001) ............................................... 19
                                                             10    Blackie v. Barrack, 524 F.2d 891, 902 (9th Cir. 1975) ................................................ 19
                                                             11    Churchill Vill. LLC v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004) ....................... 22
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12    Craft v. Cnty. of San Bernardino, 624 F. Supp. 2d 1123, 1127 (C.D. Cal. 2008) ...... 17
                              Glendale, California 91203




                                                             13    Harris v. Vector Mktg. Corp., No. 08-cv-5198-EMC, 2011 WL 1627973, at *8 (N.D.
                                                                    Cal. Apr. 29, 2011) ............................................................................................... 11
                                                             14
                                                                   In re Badger Mountain Irr. Dist. Sec. Litig., 143 F.R.D. 693, 696 (W.D. Wash. 1992)
                                                             15       ............................................................................................................................. 18
                                                             16    In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 463 (9th Cir. 2000) ................. 15, 20
                                                             17    In re Toyota Motor Corp., 2013 WL 3224585 (C.D. Cal. June 17, 2013) ................. 17
                                                             18    In re Toys “R” Us-Del., Inc. FACTA Litig., 295 F.R.D. 438, 470 (C.D. Cal. 2014) ...... 15
                                                             19    Knight v. Red Door Salons, Inc., 2009 WL 248367, at *6 (N.D. Cal. Feb. 2, 2009) ...... 17
                                                             20    Knisley v. Network Assocs., 312 F.3d 1123, 1126 (9th Cir. 2002) ................................ 17
                                                             21    Mazza v. Am. Honda Motor Co., 254 F.R.D. 610, 617 (C.D. Cal. 2008) .................. 19
                                                             22    Mendoza v. United States, 623 F.2d 1338, 1352 (9th Cir. 1980) ............................... 22
                                                             23    Romero v. Producers Dairy Foods, Inc., 2007 WL 3492841 (E.D. Cal. Nov. 14, 2007)17
                                                             24    Schaefer v. Overland Express Family of Funds, 169 F.R.D. 124, 131 (S.D. Cal. 1996)
                                                                     ............................................................................................................................. 22
                                                             25
                                                                   Singer v. Becton Dickinson and Co., 2010 WL 2196104, *8 (S.D. Cal. June 1, 2010) .. 17
                                                             26
                                                                   Six (6) Mexican Workers v. Ariz. Citrus Growers, 904 F.2d 1301, 1311 (9th Cir. 1990)
                                                             27       ............................................................................................................................. 16
                                                             28    Staton v. Boeing, 327 F.3d 938, 976-78 (9th Cir. 2003)...................................... 15, 16
                                                                                                                                  vii
                                                                     PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                  COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                            AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 8 of 33 Page ID #:639


                                                               1   Vasquez v. Coast Valley Roofing, Inc., 266 F.R.D. 482, 491-92 (E.D. Cal. 2010)......... 17
                                                               2   Vizcaino v. Microsoft Corp., 290 F.3d 1043 (9th Cir. 2002) .................................. 16, 17
                                                               3   Welmer v. Syntex, 117 F.R.D. 641, 644 (N.D. Cal. 1987) ......................................... 20
                                                               4   Williams v. MGM-Pathe Commc’n Co., 129 F.3d 1026 (9th Cir. 1997) ....................... 16
                                                               5   Regulations
                                                               6   Wershba v. Apple Computer, Inc., 91 Cal. App. 4th 224, 253 (2001) ........................... 16
                                                               7   Rules
                                                               8   Federal Rule of Civil Procedure 23(a) ............................................................... 18, 19
                                                               9   Federal Rule of Civil Procedure 23(a)(1)................................................................. 18
                                                             10    Federal Rule of Civil Procedure 23(a)(4)................................................................. 20
                                                             11    Federal Rule of Civil Procedure 23(b) ..................................................................... 18
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12    Federal Rule of Civil Procedure 23(c)(2) ................................................................... 23
                              Glendale, California 91203




                                                             13    Federal Rule of Civil Procedure 23(b)(3) ................................................................. 20
                                                             14    Federal Rule of Civil Procedure 23(c)(2)(B) ...................................................... 22, 23
                                                             15    Federal Rule of Civil Procedure 23(e) ...................................................................... 10
                                                             16    Federal Rule of Civil Procedure 23(h) ...................................................................... 16
                                                             17    Other
                                                             18    Manual for Complex Litig., Fourth § 21.132 .............................................................. 20
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                                        viii
                                                                     PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                  COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                            AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 9 of 33 Page ID #:640


                                                               1                   MEMORANDUM OF POINTS AND AUTHORITIES
                                                               2   I.       SUMMARY OF MOTION
                                                               3            Plaintiffs Jeree Gant and Jennifer Lacey-Salas (“Plaintiffs”) respectfully
                                                               4   request that this Court grant preliminary approval of the Class and Collective Action
                                                               5   Settlement Agreement and Release (“Settlement,” “Agreement,” or “Settlement
                                                               6   Agreement”) entered into by and between Plaintiffs, individually and on behalf of the
                                                               7   proposed Class and FLSA Members, and Defendants ALDI INC. and AI California,
                                                               8
                                                                   LLC (“Defendants”) (collectively, the “Parties”). Subject to approval by the Court,
                                                               9
                                                                   the Parties have agreed to settle the consolidated action that includes the actions
                                                             10
                                                                   entitled Jeree Gant v. Aldi, Inc., et al., Central District of California Case No. 2:19-
                                                             11
                                                                   cv-03109-JAK-PLA (“Gant Class Action”) and Jennifer Lacey-Salas v. Aldi Inc., et
                                                             12
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                                   al., Central District of California Case No. 2:19-cv-06741-JAK-PLA (“Lacey-Salas
                              Glendale, California 91203




                                                             13
                                                                   Action”) for a Class/Collective Settlement Amount of $2,000,000.1
                                                             14
                                                                            The parties reached the Settlement after engaging in significant discovery,
                                                             15
                                                                   investigations, and arm’s-length negotiations. The Settlement resulted from a formal
                                                             16
                                                                   mediation with a well-respected mediator who is experienced in wage-and-hour class
                                                             17
                                                                   actions. The Settlement satisfies the criteria for approval and falls within the range of
                                                             18
                                                             19    possible approval under California and federal law. Additionally, the proposed Notice

                                                             20    provides the best notice practicable under the circumstances and will allow each

                                                             21    Class Member and FLSA Member a full and fair opportunity to evaluate the
                                                             22    Settlement and decide whether to participate in it. Accordingly, Plaintiffs move the
                                                             23    Court to grant preliminary approval of the Settlement and the allocations for Class
                                                             24    Counsel Fees and Costs, Enhancement Awards, and Settlement Administration Cost;
                                                             25    approve the FLSA Settlement and certify the proposed Class for settlement purposes.
                                                             26    ///
                                                             27    ///
                                                             28
                                                                   1
                                                                    A copy of the fully-executed Settlement Agreement is attached as “EXHIBIT 1” to the
                                                                   Declaration of Edwin Aiwazian (“Aiwazian Decl.”).
                                                                                                              1
                                                                        PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                     COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                               AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 10 of 33 Page ID #:641


                                                               1   II.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY
                                                               2           Defendants are a chain of discount supermarkets with approximately seventy
                                                               3   (70) store locations in California. Plaintiff Jeree Gant was employed by Defendants
                                                               4   as an hourly-paid, non-exempt employee from approximately October 2017 to May
                                                               5   2018. Declaration of Jeree Gant (“Gant Decl.”) ¶ 2. Plaintiff Jennifer Lacey-Salas
                                                               6   was employed by Defendants as an hourly-paid, non-exempt employee from
                                                               7   approximately August 2017 to January 2019. Declaration of Jennifer Lacey-Salas
                                                               8   (“Lacey-Salas Decl.”) ¶ 2.
                                                               9           On February 14, 2019, Plaintiff Gant filed a Class Action Complaint for
                                                              10   Damages against Defendants in Los Angeles County Superior Court, on behalf of
                                                              11   herself and all current and former non-exempt, hourly-paid individuals employed by
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   Defendants in California since February 14, 2015, thereby commencing the Gant
                              Glendale, California 91203




                                                              13   Class Action. Aiwazian Decl., ¶ 10.2 On April 19, 2019, Defendants filed their
                                                              14   Answer to Plaintiff Gant’s Complaint.
                                                              15           On April 22, 2019, Defendants removed the Gant Class Action to the United
                                                              16   States District Court for the Central District of California.
                                                              17           On May 10, 2019, Plaintiff Gant filed a Motion to Strike and on May 23, 2019,
                                                              18   Plaintiff Gant withdrew the Motion to Strike. On May 22, 2019, Plaintiff Gant filed a
                                                              19   Motion to Remand. On June 12, 2019, Defendants filed their opposition to Plaintiff
                                                              20   Gant’s Motion to Remand. On March 23, 2020, Plaintiff Gant’s Motion to Remand
                                                              21   was denied.
                                                              22           On June 7, 2019, Plaintiff Jennifer Lacey-Salas filed her Class Action
                                                              23   Complaint against Defendants in San Diego County Superior Court, thereby
                                                              24   commencing the Lacey-Salas Action.
                                                              25
                                                              26   2
                                                                     On April 10, 2019, Plaintiff Gant also filed an action pursuant to the Private
                                                                   Attorneys General Act, California Labor Code § 2698, et seq. (“PAGA”) against
                                                              27   Defendants in Los Angeles Superior Court. The case is entitled Gant v. ALDI, Inc., et
                                                                   al., Case No. 19STCV12320 (i.e., the “PAGA Action”) and seeks to recover civil
                                                              28   penalties under PAGA.
                                                                                                               2
                                                                       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                    COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                              AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 11 of 33 Page ID #:642


                                                               1         On June 13, 2019, pursuant to stipulation of the parties in the Gant Class
                                                               2   Action and an order by the Court permitting leave thereon, Plaintiff Gant filed a First
                                                               3   Amended Class Action Complaint for Damages (“First Amended Complaint”).
                                                               4         On July 10, 2019, Defendants removed the Lacey-Salas Action to the United
                                                               5   States District Court for the Southern District of California under 28 U.S.C. §§ 1332,
                                                               6   1441, 1446, and 1453. On July 17, 2019, Defendants’ filed a Motion to Change
                                                               7   Venue in the Lacey-Salas Action. On August 2, 2019, the Southern District of
                                                               8   California granted Defendants’ Motion to Change Venue and transferred the Lacey-
                                                               9   Salas Action to the Central District of California.
                                                              10         On August 27, 2019, Plaintiff Lacey-Salas filed a Motion to Remand, but later
                                                              11   withdrew the motion. Also on August 27, 2019, the Court entered an Order pursuant
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   to stipulation of the parties to stay discovery and continue all hearings and deadlines
                              Glendale, California 91203




                                                              13   in the Lacey-Salas Action pending mediation.
                                                              14         On January 29, 2020, Defendants filed a Motion to Consolidate the Gant Class
                                                              15   Action and the Lacey-Salas Action. On February 7, 2020, Plaintiff Gant filed a
                                                              16   Partial Opposition to Defendants Motion to Consolidate. On March 20, 2020, the
                                                              17   Court entered an order consolidating the Lacey-Salas Action with the Gant Class
                                                              18   Action (“Consolidated Class/Collective Action” or “Action”), with the Gant Class
                                                              19   Action being the lead action.
                                                              20         Plaintiffs’ core allegations are that Defendants have violated the California
                                                              21   Labor Code by, inter alia, failing to properly pay minimum and overtime wages,
                                                              22   failing to provide compliant meal and rest periods or pay associated premium
                                                              23   payments, failing to timely pay wages upon termination, failing to provide compliant
                                                              24   wage statements, and failing to reimburse business-related expenses, and thereby
                                                              25   engaged in unfair business practices under the California Business and Professions
                                                              26   Code §§ 17200, et seq. and violated the Fair Labor Standards Act (“FLSA”).
                                                              27         Defendants deny any liability of any kind associated with the claims and
                                                              28   allegations, and further deny that Plaintiffs, Class Members, and/or FLSA Members
                                                                                                              3
                                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                 COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                           AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 12 of 33 Page ID #:643


                                                               1   are entitled to any relief. Defendants also deny that the Action is appropriate for class
                                                               2   and/or collective treatment for any purpose other than the Settlement. Defendants
                                                               3   maintain, among other things, that they have complied with the law in all respects.
                                                               4           The Parties participated in a private mediation on December 12, 2019 before
                                                               5   David Rotman, Esq., a well-respected mediator experienced in handling complex
                                                               6   wage-and-hour matters. Aiwazian Decl., ¶ 11. After extensive formal and informal
                                                               7   discovery and investigation into the facts of the case, and with the aid of the
                                                               8   mediator’s evaluations and proposal, the parties reached a global settlement to
                                                               9   resolve the Gant Action, the Lacey-Salas Action, and the PAGA Action. Id.
                                                              10   III.    SUMMARY OF THE SETTLEMENT TERMS
                                                              11           A.     The Class for Settlement Purposes
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12           For settlement purposes only, the Parties agree to class action certification of
                              Glendale, California 91203




                                                              13   the following Class consisting of approximately two thousand fifty-three (2,053)
                                                              14   individuals (“Class Members”) as of approximately September 2019:
                                                              15          all current and former hourly-paid or non-exempt employees who worked
                                                                          for any of the Defendants within the State of California at any time during
                                                              16          the period from February 14, 2015 through June 29, 2020 (“Class
                                                                          Period”). Agreement, §§ 1.7 & 1.9.
                                                              17           As discussed in VI, infra, class certification is appropriate with respect to the
                                                              18   settlement and resolution of the Released Class Claims3 (“Class Settlement”).
                                                              19           B.     The FLSA Collective for Settlement Purposes
                                                              20           For settlement purposes only, the Parties agree to approval of the FLSA
                                                              21   Settlement. The FLSA Collective will consist of all FLSA Members who endorse and
                                                              22   negotiate their FLSA Payment (as defined below) and who will be bound by the
                                                              23   settlement and resolution of the Released FLSA Claims4 (“FLSA Settlement”).
                                                              24   Agreement, §§ 1.21 & 1.26. FLSA Members are all current and former hourly-paid or
                                                              25   non-exempt employees who worked for any of the Defendants within the State of
                                                              26   California at any time during the period from February 14, 2016 through June 29,
                                                              27
                                                                   3
                                                                       See Agreement, § 1.33 for the definition of Released Class Claims.
                                                              28   4
                                                                       See Agreement, § 1.34 for the definition of Released FLSA Claims.
                                                                                                               4
                                                                       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                    COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                              AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 13 of 33 Page ID #:644


                                                               1   2020 (“FLSA Period”). Agreement, §§ 1.23 & 1.25.
                                                               2           As discussed in VII, infra, approval of the FLSA Collective is appropriate with
                                                               3   respect to the Settlement.
                                                               4           C.    Essential Terms of the Settlement
                                                               5           Defendants will pay a Class/Collective Settlement Amount of $2,000,000.
                                                               6   Agreement, § 1.3. The Net Settlement Amount means the amount remaining after
                                                               7   deducting the following from the Class/Collective Settlement Amount: (1) attorneys’
                                                               8   fees and costs related to the Action of up to $700,000 to Class Counsel (“Class
                                                               9   Counsel Fees and Costs”); (2) Enhancement Awards of up to $10,000 each to
                                                              10   Plaintiffs; and (3) Settlement Administration Cost of up to $25,000 to the Settlement
                                                              11   Administrator. Id., §§ 1.5,1.17,1.27, & 1.37. Assuming the allocations toward these
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   payments are awarded in full, the Net Settlement Amount available for distribution to
                              Glendale, California 91203




                                                              13   Class Members who do not submit a timely and valid request for exclusion from the
                                                              14   Class Settlement (“Participating Class Members”) and FLSA Members who timely
                                                              15   and validly opt-in to the FLSA Settlement (“Participating FLSA Members”) is
                                                              16   estimated to be $1,129,500. Aiwazian Decl., ¶ 17. Ninety percent (90%) of the Net
                                                              17   Settlement Amount will be allocated to the Class Settlement (“Class Fund”), and the
                                                              18   remaining ten percent (10%) of the Net Settlement Amount will be allocated to the
                                                              19   FLSA Settlement (“FLSA Fund”). Agreement, §§ 1.6, 1.22 & 4.5.
                                                              20           The Class Fund will be distributed to Participating Class Members on a pro
                                                              21   rata basis, based upon the Class Members’ Workweeks5 during the Class Period as
                                                              22   compared to the number of Workweeks worked by all Participating Class Members
                                                              23   during the Class Period. Agreement, § 6.1.2. The FLSA Fund will be distributed to
                                                              24   FLSA Members on a pro rata basis, based upon the FLSA Member’s number of
                                                              25   individual Workweeks during the FLSA Period as compared to the total number of
                                                              26
                                                                   5
                                                                    Workweeks means the number of days of employment for each Class Member and
                                                              27   FLSA Member during the Class Period and FLSA Period, respectively, subtracting
                                                                   days on leave of absence (if any), dividing by seven (7), and rounding up to the
                                                              28   nearest whole number. Agreement, § 1.39.
                                                                                                              5
                                                                       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                    COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                              AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 14 of 33 Page ID #:645


                                                               1   Workweeks worked by all FLSA Members during the FLSA Period. Agreement, §
                                                               2   6.1.1. The entire Net Settlement Amount will be distributed to Participating Class
                                                               3   Members and FLSA Members with no reversion to Defendants.
                                                               4          D.    Calculation and Range of Class Payments for Class Members
                                                               5          The Settlement Administrator will calculate each Participating Class Member’s
                                                               6   pro rata share of the Class Fund (“Class Payment”) by dividing the Class Fund by the
                                                               7   total number of Workweeks by all Participating Class Members during the Class
                                                               8   Period, and then multiplying the resulting figure by the number of Workweeks of
                                                               9   each Participating Class Member during the Class Period. Id., § 6.1.2. Class
                                                              10   Payments will be allocated as twenty percent (20%) unpaid wages, to be reported on
                                                              11   IRS Form W-2 and eighty percent (80%) penalties and interest, to be reported on IRS
                                                                   Form 1099. Id., § 10.2.5. The Class Payment will be reduced for the employee’s
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12
                              Glendale, California 91203




                                                              13   share of tax withholdings and payroll deductions on the wages portion. Id.

                                                              14   Defendants agree to pay the employer’s share of payroll taxes on the Class Payments

                                                              15   separately and in addition to the Gross Settlement Amount. Id., §§ 2.6.3 & 10.2.5.

                                                              16          The Net Settlement Amount is currently estimated to be $1,255,000. Aiwazian
                                                              17   Decl., ¶ 18. Assuming a Class Fund of $1,129,500 (i.e., 90% of $1,255,000), the
                                                              18   range of estimated Class Payments that individual Participating Class Members could
                                                              19   be credited with, based on their respective Workweeks during the Class Period and
                                                              20   data provided by Defendants as of December 2019, are estimated as follows:
                                                              21     •   6 months: [($1,129,500 ÷ 150,000 Workweeks) x 26 Workweeks] = $195.78
                                                                     •   1 year: [($1,129,500 ÷ 150,000 Workweeks) x 52 Workweeks] = $364.52
                                                              22     •   2 years: [($1,129,500 ÷ 150,000 Workweeks) x 104 Workweeks] = $783.12
                                                                     •   3 years: [($1,129,500 ÷ 150,000 Workweeks) x 156 Workweeks] = $1,174.68
                                                              23     •   4 years: [($1,129,500 ÷ 150,000 Workweeks) x 208 Workweeks] = $1,566.24.
                                                              24
                                                                          E.    Calculation and Range of FLSA Payments for FLSA Members
                                                              25
                                                                          The Settlement Administrator will also calculate each FLSA Member’s pro
                                                              26
                                                                   rata share of the FLSA Fund (“FLSA Payment”), by dividing the value of the FLSA
                                                              27   Fund by the total number of Workweeks of all FLSA Members during the FLSA
                                                              28   Period, and then multiplying the resulting figure by the Workweeks of each FLSA
                                                                                                             6
                                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                 COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                           AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 15 of 33 Page ID #:646


                                                               1   Member during the FLSA Period. Id., § 6.1.1. FLSA Payments will be allocated as
                                                               2   100% liquidated damages to be reported on an IRS Form 1099. Id., § 10.2.4.
                                                               3          The Net Settlement Amount is currently estimated to be $1,255,000. Aiwazian
                                                               4   Decl., ¶ 18. Assuming an FLSA Fund of approximately $125,500 (10% of
                                                               5   $1,255,000), the range of estimated FLSA Payments that individual Participating
                                                               6   FLSA Members could be credited with, based on their respective number of
                                                               7   Workweeks during the FLSA Period and data provided by Defendants as of
                                                               8   December 2019, are estimated as follows:
                                                               9     •   6 months: [($125,500 ÷ 140,000 Workweeks) x 26 Workweeks] = $23.31
                                                                     •   1 year: [($125,500 ÷ 140,000 Workweeks) x 52 Workweeks] = $46.61
                                                              10     •   2 years: [($125,500 ÷ 140,000 Workweeks) x 104 Workweeks] = $93.23
                                                              11     •   3 years: [($125,500 ÷ 140,000 Workweeks) x 156 Workweeks] = $139.84
                                                                          F.    Settlement Opt-Out and Objection Procedures
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12
                              Glendale, California 91203




                                                              13          Class Members may opt out of the Class Settlement by mailing to the

                                                              14   Settlement Administrator a written request (“Request for Exclusion”). Agreement, §

                                                              15   8.2.1. A Request for Exclusion must: (a) state the case name and number of the Gant

                                                              16   Class Action; (b) provide the Class Member’s name (and former names, if any),

                                                              17   current address, current telephone number, and last four digits of his or her Social

                                                              18   Security number; and (c) clearly state that the Class Member wishes to be excluded

                                                              19   from the Class Settlement. Id., § 8.2.1. A Request for Exclusion must be postmarked

                                                              20   no later than the date that is forty-five (45) calendar days from the initial mailing of

                                                              21   the Notice, or in the case of a re-mailed Notice, an additional twenty-one (21)

                                                              22   calendar days (“Response Deadline”). Id., § 1.36. Any Class Member who submits a

                                                              23   timely and valid Request for Exclusion will not be bound by the terms of the Class

                                                              24   Settlement. Id., § 8.2.2.

                                                              25          Class Members that have not submitted a timely and valid Request for

                                                              26   Exclusion (i.e., Participating Class Members), may object to the Class Settlement by

                                                              27   submitting a written objection (“Notice of Objection”) to the Settlement

                                                              28   Administrator on or before the Response Deadline. Id., § 8.3.1. To be valid, a Notice

                                                                                                              7
                                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                 COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                           AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 16 of 33 Page ID #:647


                                                               1   of Objection must include: (i) the case name and number of the Gant Class Action;
                                                               2   (ii) the objector’s full name, signature, address, telephone number, and last four digits
                                                               3   of the Social Security Number of the Class Member submitting the Notice of
                                                               4   Objection; (iii) a written statement of all grounds for the objection accompanied by
                                                               5   any legal support for such objection; (iv) copies of any papers, briefs, or other
                                                               6   documents upon which the objection is based; and (v) a statement whether the
                                                               7   objector intends to appear at the Final Approval Hearing. Id., § 8.3.1.
                                                               8            G.    Scope of the Class Release
                                                               9            The Released Class Claims that are the subject of the Class Settlement are:
                                                              10            any and all claims, rights, demands, liabilities and causes of action,
                                                                            whether known or unknown, that were asserted or that could have been
                                                              11            asserted and arise from the same set of operative facts alleged in the
                                                                            operative complaints of the Consolidated Class/Collective Action during
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12            the Class Period, including, but not limited to, all claims under California
                              Glendale, California 91203




                                                              13            Labor Code §§ 201-204, 210, 226, 226.7, 510, 512, 558, 1174, 1194,
                                                                            1197, 1197.1, 1198, 2800, 2802, any applicable California Industrial
                                                              14            Welfare Commission Wage Order, claims under the California Unfair
                                                                            Competition Law, California Business & Professions Code §§ 17200, et
                                                              15            seq., and any remedies for any of the claims described herein, including,
                                                              16            damages, penalties, restitution, declaratory relief, equitable or injunctive
                                                                            relief, interest, attorneys’ fees and costs. The Released Class Claims
                                                              17            exclude all claims for civil penalties under the Private Attorneys General
                                                                            Act, California Labor Code §§ 2698, et seq. (“PAGA”) and all claims
                                                              18            provided for under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.
                                                                            Agreement, § 1.33.
                                                              19
                                                                            Upon the Effective Date6, Plaintiffs and Participating Class Members will
                                                              20
                                                                   release all Released Class Claims with respect to the Released Parties. Id., § 5.1.
                                                              21
                                                                            H.    Scope of the FLSA Release
                                                              22
                                                                            The Released FLSA Claims that are subject to the FLSA Settlement are:
                                                              23            any and all claims, rights, demands, liabilities and causes of action,
                                                              24            whether known or unknown, that were asserted or reasonably could have
                                                                            been asserted based on the facts already alleged in the operative
                                                              25
                                                                            complaints of the Consolidated Class/Collective Action during the FLSA
                                                              26            Period, for any alleged violations under the FLSA, including, but not
                                                                            limited to, failure to pay minimum wage or failure to pay overtime under
                                                              27
                                                              28   6
                                                                       See Agreement, § 1.16, for the definition of the “Effective Date.”
                                                                                                                  8
                                                                       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                    COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                              AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 17 of 33 Page ID #:648


                                                               1         the FLSA. The Released FLSA Claims covers only claims provided for
                                                               2         under FLSA. Agreement, § 1.34.
                                                               3         Upon the Effective Date, Plaintiffs and Participating FLSA Members will be

                                                               4   deemed to have released the Released Parties of Released FLSA Claims. Id., § 5.2.

                                                               5         J.     The Settlement Is Contingent Upon the Approval of The PAGA

                                                               6                Settlement and Proposed Schedule for Seeking the Approval of Both

                                                               7                Settlements

                                                               8         In connection with the global settlement of the Consolidated Class/Collective

                                                               9   Action and PAGA Action, the Parties have agreed to settle the PAGA Action in the

                                                              10   amount of $1,000,000.00, subject to the approval of the state court presiding over the

                                                              11   PAGA Action (see infra, footnote 2). The Parties acknowledge and agree that the
                                                                   proposed Settlement in this Action is contingent upon the approval of the proposed
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12
                              Glendale, California 91203




                                                              13   settlement in the PAGA Action, and vice versa. Agreement, § 9.5.

                                                              14         To promote judicial economy and avoid any potential inconsistent rulings, the

                                                              15   Parties have agreed to adopt the following schedule for seeking approval of both

                                                              16   settlements: (1) seeking preliminary approval of the Settlement in the Action

                                                              17   (including conditional certification of the class and FLSA collective for settlement

                                                              18   purposes only), (2) seeking approval of the PAGA settlement, (3) disseminating the

                                                              19   Notice to the Class and FLSA Members, and (4) seeking final approval of the

                                                              20   Settlement in this Action. Id. at 9.2.

                                                              21   IV.   THE LEGAL STANDARD FOR PRELIMINARY APPROVAL OF THE

                                                              22         CLASS ACTION SETTLEMENT AND COLLECTIVE ACTION

                                                              23         Class action settlements require approval by the court. Fed. R. Civ. Proc. 23(e).

                                                              24   Although judicial policy favors settlement of class actions, Class Plaintiffs v. City of

                                                              25   Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992), the decision to approve or reject a

                                                              26   settlement is within the trial court’s discretion, and that decision may be reversed

                                                              27   only upon a strong showing of “clear abuse of discretion.” Hanlon v. Chrysler Corp.,

                                                              28   150 F.3d 1011, 1026 (9th Cir. 1998); Class Plaintiffs, 955 F.2d at 1276.

                                                                                                              9
                                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                 COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                           AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 18 of 33 Page ID #:649


                                                               1        A settlement should be approved if it is “fundamentally fair, adequate, and
                                                               2   reasonable.” Hanlon, 150 F.3d at 1026; Fed. R. Civ. P. 23(e). In approving a class
                                                               3   action settlement, courts engage in a two-step process: (1) preliminary approval of the
                                                               4   settlement; and (2) a later detailed review after notice is given to class members, to
                                                               5   determine whether final approval is appropriate. Nat’l Rural Telecomms. Coop. v.
                                                               6   DIRECTV, Inc., 221 F.R.D. 523, 525 (C.D. Cal. 2004). At the preliminary approval
                                                               7   stage, courts must approve a class action settlement “if it appears to be the product of
                                                               8   serious, informed, non-collusive negotiations, has no obvious deficiencies, and does
                                                               9   not improperly grant preferential treatment to class representatives or segments of the
                                                              10   class, and falls within the range of possible approval.” In re Tableware Antitrust
                                                              11   Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007).
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12         In evaluating the fairness of the class action settlement, courts should give
                              Glendale, California 91203




                                                              13   “proper deference to the private consensual decision of the parties.” Hanlon, 150 F.3d
                                                              14   at 1027. Courts need only ensure that the settlement is not a product of “fraud or
                                                              15   overreaching by, or collusion between, the negotiating parties, and that the
                                                              16   settlement, taken as a whole, is fair, reasonable, and adequate to all concerned.” Id.
                                                              17         In considering whether FLSA settlements should be approved, courts look to
                                                              18   whether the settlement is a fair and reasonable resolution of a bona fide dispute.
                                                              19   Lynn’s Food Stores, Inc. v. United States, 679 F. 2d 1350, 1352-53. A bona fide
                                                              20   dispute exists when “there are legitimate questions about the existence and extent of
                                                              21   Defendants’ FLSA liability. Selk v. Poners Mem’l Healthcare Dist., 159 F. Supp. 3d
                                                              22   1164, 1172 (S.D. Cal. 2016).
                                                              23   V.    THE SETTLEMENT SHOULD BE PRELIMINARILY APPROVED
                                                              24         Preliminary approval is appropriate if the settlement is “potentially fair,”
                                                              25   Acosta v. Trans Union, LLC, 243 F.R.D. 377, 386 (C.D. Cal. 2007), and has no
                                                              26   “glaring deficiencies” that would make it clear that a final approval hearing is not
                                                              27   warranted. Murillo v. Pac. Gas & Elec. Co., 266 F.R.D. 468, 478 (E.D. Cal. Mar. 4,
                                                              28   2010). As discussed below, the Settlement resulted from hard-fought litigation and
                                                                                                              10
                                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                 COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                           AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 19 of 33 Page ID #:650


                                                               1   extensive negotiations, and is fair and reasonable. Therefore, the Class Settlement
                                                               2   should be preliminarily approved.
                                                               3         A.    The Settlement Resulted from Arm’s Length Negotiations and
                                                               4               Extensive Investigation and Discovery
                                                               5         An initial presumption of fairness exists “if the settlement is recommended by
                                                               6   Class Counsel after arm’s-length bargaining.” Harris v. Vector Mktg. Corp., No. 08-
                                                               7   cv-5198-EMC, 2011 WL 1627973, at *8 (N.D. Cal. Apr. 29, 2011) (citation omitted).
                                                               8   Courts give great weight to such recommendation, as class counsel are most familiar
                                                               9   with the issues underlying the case. Nat’l Rural, 221 F.R.D. at 528.
                                                              10         Here, the Parties actively litigated this case since the Gant Class Action was
                                                              11   commenced on February 14, 2019. Class Counsel conducted a thorough investigation
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   into the facts of the cases, including, inter alia, interviews with Plaintiffs and many
                              Glendale, California 91203




                                                              13   Class Members, and diligently investigated the allegations in this lawsuit. Aiwazian
                                                              14   Decl., ¶¶ 11-14. Class Counsel reviewed thousands of pages of data and documents,
                                                              15   including, but not limited to: employment records; sampling of time and pay data;
                                                              16   class-wide data containing hourly rates and dates of employment for Class Members;
                                                              17   multiple iterations of Defendants’ California Store Employee Handbook (which
                                                              18   included, inter alia, policies and procedures regarding attendance and punctuality,
                                                              19   meal periods, rest breaks, and personal appearance requirements); job descriptions,
                                                              20   checklists (including New Hire Checklist, California New Store Employee Personnel
                                                              21   File Checklist, Termination Checklist), internal memoranda; various agreements and
                                                              22   acknowledgements; and numerous other documents regarding Defendants’ policies,
                                                              23   practices, and procedures, among other information and documents. Id., ¶ 14. Class
                                                              24   Counsel propounded multiple sets of discovery requests onto Defendants, noticed the
                                                              25   depositions of Defendants’ person most knowledgeable designees, prepared initial
                                                              26   disclosures, reviewed Defendants’ initial disclosures, worked with Plaintiff Gant to
                                                              27   provide responses to requests for production of documents propounded by
                                                              28   Defendants, and prepared for and defended the deposition of Plaintiff Jeree Gant. Id.,
                                                                                                             11
                                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                 COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                           AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 20 of 33 Page ID #:651


                                                               1   ¶ 14. The parties also engaged in significant motion practice and met and conferred
                                                               2   on numerous occasions over issues relating to the motion practice, pleadings,
                                                               3   jurisdiction, discovery, mediation, and the settlement negotiations. Id.
                                                               4           The data and documents produced in this matter enabled Class Counsel to
                                                               5   prepare damages/valuation models in preparation for the mediation, to determine the
                                                               6   potential value and strength of the claims, and to estimate the potential claim of each
                                                               7   Class and FLSA Member. See id., ¶ 27.
                                                               8           The Parties reached the Settlement after reviewing all available evidence,
                                                               9   arm’s-length bargaining, and participating in mediation conducted by David Rotman,
                                                              10   Esq., a well-respected mediator experienced in handling complex wage-and-hour
                                                              11   matters. Id., ¶ 12. During mediation, the Parties exchanged information and discussed
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   various aspects of the cases, including and not limited to, the claims of Plaintiffs, the
                              Glendale, California 91203




                                                              13   risks and delays of further litigation and of proceeding with class and collective
                                                              14   certification, the law relating to off-the-clock theory, meal and rest periods, wage-
                                                              15   and-hour enforcement, FLSA claims, the evidence produced and analyzed, the
                                                              16   possibility of appeals, and the risks to recovery.7 Id. ¶ 12.
                                                              17           While the Parties disagree over the merits and certifiability of Plaintiffs’
                                                              18   claims, Plaintiffs and Class Counsel agree that the Settlement is fair, reasonable,
                                                              19   adequate, and in the best interest of the Class and FLSA Members, in light of all
                                                              20   known facts and circumstances. Id., ¶¶ 12 & 28.
                                                              21           B.    The Settlement Is Fair, Reasonable, and Adequate
                                                              22           The Settlement, which provides for a Class/Collective Settlement Amount of
                                                              23   $2,000,000, represents a fair, reasonable, and adequate resolution of the Action.
                                                              24
                                                              25   7
                                                                     See Hanlon, 150 F.3d at 1027 (affirming approval of settlement after finding “no
                                                              26   evidence to suggest that the settlement was negotiated in haste or in the absence of
                                                                   information illuminating the value of plaintiffs’ claims”); see also Villegas v. J.P.
                                                              27   Morgan Chase & Co., No. CV 09-00261 SBA (EMC), 2012 WL 5878390, at *6 (N.D.
                                                                   Cal. Nov. 21, 2012) (stating that participation in private mediation “tends to support the
                                                              28   conclusion that the settlement process was not collusive”).
                                                                                                               12
                                                                       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                    COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                              AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 21 of 33 Page ID #:652


                                                               1   Under the Settlement, the entire Net Settlement Amount will be distributed to
                                                               2   Participating Class Members and FLSA Members. The amount of the Settlement is
                                                               3   reasonable considering the risks relating to certification, liability, and the ability to
                                                               4   recover monetary relief on a class-wide or collective basis. Aiwazian Decl., ¶¶ 12 &
                                                               5   25-28. Additionally, the Settlement guarantees a certain monetary recovery to
                                                               6   Participating Class Members and FLSA Members in a reasonably short period of
                                                               7   time, as opposed to waiting additional years for the same or possibly no recovery.
                                                               8         The Settlement was calculated using data and information uncovered through
                                                               9   significant case investigation and informal exchange of information in the context of
                                                              10   mediation and settlement negotiations. Id., ¶¶ 12-17. Prior to reaching the Settlement,
                                                              11   Class Counsel conducted extensive investigation into the claims. Id., ¶ 11. The data
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   and information obtained enabled Class Counsel to calculate the value of the claims
                              Glendale, California 91203




                                                              13   and the monetary recovery that could potentially be awarded to Class Members and
                                                              14   FLSA Members, and permitted a comprehensive understanding of Defendants’
                                                              15   employment policies, practices, and procedures. See id., ¶¶ 25-29. This information
                                                              16   proved invaluable in negotiating a settlement amount that fairly compensates the
                                                              17   Class Members and FLSA Members. Id., ¶ 14.
                                                              18         The Parties have also considered the potential risks and rewards inherent in any
                                                              19   case and, in particular, with this case. Id., ¶¶ 26-27. Prior to the mediation, Class
                                                              20   Counsel performed a damages and valuation analysis based on time and pay data
                                                              21   provided by Defendants. See id., ¶¶ 16 & 25. During mediation, Defendants provided
                                                              22   information and data supporting their position that their policies and practices fully
                                                              23   complied with the law. Id., ¶¶ 23, 26, & 28. Defendants argued that individual issues
                                                              24   would predominate because their non-exempt employees worked at different
                                                              25   locations, in different positions, or during different periods of time, and were
                                                              26   therefore, subject to variant employment policies, practices, and procedures, and the
                                                              27   reasons why a Class Member failed to receive a meal or rest break or worked off-the-
                                                              28   clock would also raise individual issues that cannot be certified. Id.
                                                                                                              13
                                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                 COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                           AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 22 of 33 Page ID #:653


                                                               1         Plaintiffs face numerous risks in continued litigation, including and not limited
                                                               2   to, the risk of receiving no recovery if a class is not certified and/or no liability is
                                                               3   found. Id., ¶¶ 24-28. Plaintiffs also face the real possibility that, if there is a recovery
                                                               4   against Defendants after years of litigation and a lengthy and costly trial, the amount
                                                               5   may be much less than the amount negotiated in this Settlement. See id., ¶¶ 26-28.
                                                               6                1.     The Settlement Treats All Class Members and FLSA
                                                               7                       Members Fairly
                                                               8         There is no reason to doubt the fairness of the proposed plan of allocation of
                                                               9   the settlement funds for purposes of preliminary approval. Even at the final approval
                                                              10   stage: “an allocation formula need only have a reasonable, rational basis, particularly
                                                              11   if recommended by experienced and competent class counsel.” Nguyen v. Radient
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   Pharm. Corp., No. 11-cv-00406, 2014 WL 1802293, at *5 (C.D. Cal. May 6, 2014);
                              Glendale, California 91203




                                                              13   see Maley v. Del Global Techs. Corp., 186 F. Supp. 2d 358, 367 (S.D.N.Y. 2002).
                                                              14         Here, the Settlement is fair because it poses no risk of unequal treatment of any
                                                              15   Class Member or FLSA Member. Class Payments and FLSA Payments will be
                                                              16   calculated on a pro rata basis, based upon the number of Workweeks during the
                                                              17   Class Period and FLSA Period. Agreement, § 6.1. Considering the facts in the cases,
                                                              18   the amount of the Settlement represents a fair, reasonable, and adequate recovery for
                                                              19   the Class Members and FLSA Members. Aiwazian Decl., ¶ 29.
                                                              20         C.     The Settlement Is Within the Range of Possible Approval
                                                              21         The Settlement, which provides for a Class/Collective Settlement Amount of
                                                              22   $2,000,000, provides substantial monetary recovery to Class Members and FLSA
                                                              23   Members, and is fair, reasonable, and adequate in light of the value of the claims and
                                                              24   the significant risks of continued litigation. Similarly, all of the other Settlement
                                                              25   terms for which Plaintiffs request approval and/or preliminary approval fall within
                                                              26   the range of reasonableness, as discussed below.
                                                              27                1.     The Requested Enhancement Awards Are Reasonable
                                                              28         Subject to approval by the Court, Plaintiffs will receive Enhancement Awards
                                                                                                               14
                                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                 COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                           AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 23 of 33 Page ID #:654


                                                               1   of up to $10,000 to each of them. The Enhancement Awards will be paid in addition
                                                               2   to Plaintiffs’ Class Payments and FLSA Payments.
                                                               3           The trial court has discretion to award incentives to the class representatives.8
                                                               4   See In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 463 (9th Cir. 2000). Courts
                                                               5   routinely approve enhancement awards to class representatives for their time and
                                                               6   efforts, and the risks they undertake on behalf of the class. See, e.g., Staton v. Boeing,
                                                               7   327 F.3d 938, 976-78 (9th Cir. 2003) (discussing cases approving service awards in
                                                               8   the range of $2,000 to $25,000). “Enhancement awards are particularly appropriate in
                                                               9   wage-and-hour actions” because named plaintiffs bear “a significant reputational risk
                                                              10   for bringing suit against their former employers.” Bellinghausen v. Tractor Supply
                                                              11   Co., 306 F.R.D. 245, 267 (N.D. Cal. Mar. 19, 2015) (quotation marks omitted).
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12           Moreover, Plaintiffs spent considerable time and effort to produce relevant
                              Glendale, California 91203




                                                              13   documents and past employment records and provided the facts and evidence
                                                              14   necessary to attempt to support the allegations. Aiwazian Decl., ¶ 23; Gant Decl., ¶¶
                                                              15   2-6; Lacey-Salas Decl., ¶ 2-6. Plaintiffs were available whenever counsel needed
                                                              16   them and tried to obtain documents and information that would benefit the Class
                                                              17   Members and FLSA Members. Id. Accordingly, it is appropriate and just for
                                                              18   Plaintiffs to receive reasonable Enhancement Awards for their services on behalf of
                                                              19   the Class Members and FLSA Members.
                                                              20                 2.     The Allocations for Attorneys’ Fees and Costs Is Reasonable.
                                                              21           Class Counsel meet the requirements under Federal Rule of Civil Procedure
                                                              22
                                                                   8
                                                              23     In assessing the reasonableness of an incentive award, several district courts in the
                                                                   Ninth Circuit have considered the factors set forth in Van Vranken v. Atl. Richfield Co.,
                                                              24   901 F. Supp. 294, 299 (N.D. Cal. 1995): (1) the risk to the class representative in
                                                                   commencing a class action; (2) the notoriety and personal difficulties encountered by the
                                                              25   class representative; (3) the amount of time and effort spent by the class representative;
                                                              26   (4) the duration of the litigation; and (5) the personal benefit, or lack thereof, enjoyed by
                                                                   the class representative as a result of the litigation. See, e.g., In re Toys “R” Us-Del., Inc.
                                                              27   FACTA Litig., 295 F.R.D. 438, 470 (C.D. Cal. 2014); Covillo v. Specialty’s Café, No. C-
                                                                   11-00594 DMR, 2014 WL 954516, at *7 (N.D. Cal. Mar. 6, 2014); Carr v. Tadin, Inc.,
                                                              28   51 F. Supp. 3d 970, 986 (S.D. Cal. 2014).
                                                                                                                 15
                                                                       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                    COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                              AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 24 of 33 Page ID #:655


                                                               1   23(g). Class Counsel conducted extensive research, investigation, litigation and
                                                               2   analysis of the potential value of the claims. Aiwazian Decl., ¶¶ 12-14; Nordrehaug
                                                               3   Decl., ¶¶ 4-6. Additionally, Class Counsel are highly experienced in wage-and-hour
                                                               4   litigation and class action cases. Aiwazian Decl., ¶ 7; Nordrehaug Decl., ¶ 3. Class
                                                               5   Counsel have committed and continue to commit significant financial and staffing
                                                               6   resources to representation in this matter. Aiwazian Decl. ¶ 10-14. As such,
                                                               7   appointment of Lawyers for Justice, PC and Blumenthal Nordrehaug Bhowmik De
                                                               8   Blouw LLP, as Class Counsel is appropriate.
                                                               9           The Settlement establishes a Class/Collective Settlement Amount of
                                                              10   $2,000,000, and provides for Class Counsel to apply for attorneys’ fees and litigation
                                                              11   costs and expenses related to the Action in an amount of up to 35% of the
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   Class/Collective Settlement Amount. Agreement, § 1.5. Class Counsel will file an
                              Glendale, California 91203




                                                              13   appropriate motion or application in advance of the Final Approval Hearing pursuant
                                                              14   to Rule 23(h), and submit complete and final supporting evidence and documents.
                                                              15           Under California and Ninth Circuit precedent, a court has discretion to
                                                              16   determine attorneys’ fees using either the lodestar method or the percentage-of-the-
                                                              17   fund method.9 While often a 25% benchmark is observed by the Ninth Circuit, an
                                                              18   upward or downward adjustment is warranted if “the percentage recovery would be
                                                              19   […] too small […] in light of the hours devoted to the case or other relevant factors.”
                                                              20   Six (6) Mexican Workers v. Ariz. Citrus Growers, 904 F.2d 1301, 1311 (9th Cir.
                                                              21   1990); Staton, 327 F.3d at 968; Vizcaino, 290 F.3d at 1048. If a proposed class action
                                                              22
                                                                   9
                                                              23     It is appropriate to calculate and award attorneys’ fees as a percentage of a monetary
                                                                   funds that has, by litigation, been preserved or recovered for the benefit of others.
                                                              24   Laffitte v. Robert Half Int’l, Inc. 1 Cal.5th 480, 486 & 506 (2016); Wershba v. Apple
                                                                   Computer, Inc., 91 Cal. App. 4th 224, 253 (2001); Vizcaino v. Microsoft Corp., 290 F.3d
                                                              25   1043 (9th Cir. 2002); In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 942 (9th
                                                              26   Cir. 2011). The percentage method is based on the amount of total recovery, as opposed
                                                                   to the total amount of claims made, and is well established in federal courts and the
                                                              27   Ninth Circuit. Boeing v. Van Gemert, 444 U.S. 472, 478 (1980); In re Hill, 775 F.2d
                                                                   1037 (9th Cir. 1985); Williams v. MGM-Pathe Commc’n Co., 129 F.3d 1026 (9th Cir.
                                                              28   1997); In re Agent Orange Prod. Liability Litig., 818 F.2d 226, 232 (2d Cir. 1987).
                                                                                                              16
                                                                       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                    COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                              AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 25 of 33 Page ID #:656


                                                               1   settlement includes an award of attorneys’ fees, courts must evaluate that fee award
                                                               2   on a case-by-case basis, in the overall context of the settlement.10 In California,
                                                               3   attorneys’ fees tend to be awarded above the 25% federal benchmark. See Van
                                                               4   Vranken, 901 F. Supp. at 297 (holding that fee awards of 30-50% are more typical
                                                               5   where the fund is less than $10 million); Craft v. Cnty. of San Bernardino, 624 F.
                                                               6   Supp. 2d 1123, 1127 (C.D. Cal. 2008) (holding that attorneys’ fees in cases where the
                                                               7   fund is below $10 million are often more than 25%). Moreover, California federal
                                                               8   courts award fees in the 20% to 50% range. Clayton v. Knight Transp., 2013 WL
                                                               9   5877213, at *23 (E.D. Cal. Oct. 30, 2013).11
                                                              10            The goal is to award “reasonable compensation for creating a common fund.”
                                                              11   Paul, Johnson, Alston & Hunt v. Graulty, 886 F.2d 268, 272 (9th Cir. 1989). In
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   reviewing a fee award request, courts consider the following factors: (1) the results
                              Glendale, California 91203




                                                              13   achieved; (2) whether there are benefits to the class beyond the immediate generation
                                                              14   of a cash fund; (3) the risks of litigation; (4) the skill required of counsel and quality
                                                              15   of the work performed; (5) the contingent nature of the fee and the foregoing by
                                                              16   counsel of other work; and (6) the reactions of the class. Vizcaino, 290 F.3d at 1048-
                                                              17   50; In re Toyota Motor Corp., 2013 WL 3224585 (C.D. Cal. June 17, 2013). Of these
                                                              18   factors, the most significant factor is the “degree of success obtained.” Hensley v.
                                                              19   Eckerhart, 461 U.S. 424, 436 (1983).
                                                              20
                                                              21   10
                                                                      Knisley v. Network Assocs., 312 F.3d 1123, 1126 (9th Cir. 2002); Vizcaino, 290 F.3d
                                                                   at 1048; Knight v. Red Door Salons, Inc., 2009 WL 248367, at *6 (N.D. Cal. Feb. 2,
                                                              22   2009).
                                                                   11
                                                              23      District courts usually award attorneys’ fees in the 30-40% range in wage-and-hour
                                                                   class actions that result in recovery of a common fund under $10 million. See Vasquez v.
                                                              24   Coast Valley Roofing, Inc., 266 F.R.D. 482, 491-92 (E.D. Cal. 2010) (citing recent
                                                                   wage-and-hour class actions where district courts approved attorneys’ fee awards
                                                              25   ranging from 30-33%); Singer v. Becton Dickinson and Co., 2010 WL 2196104, *8
                                                              26   (S.D. Cal. June 1, 2010) (approving attorneys’ fees of one-third of the common fund and
                                                                   holding that the award was similar to awards in other wage-and-hour class actions where
                                                              27   fees ranged from 30.3-40%); Romero v. Producers Dairy Foods, Inc., 2007 WL
                                                                   3492841 (E.D. Cal. Nov. 14, 2007) (recognizing that “fee awards in class actions
                                                              28   average around one-third” of the settlement).
                                                                                                              17
                                                                        PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                     COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                               AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 26 of 33 Page ID #:657


                                                               1            Here, the attorneys’ fee award provided for by the Settlement is reasonable,
                                                               2   particularly in light of the time and effort expended by Class Counsel.12 Class
                                                               3   Counsel litigated this case for over a year, with the possibility of an unsuccessful
                                                               4   outcome and no fee recovery of any kind. Aiwazian Decl., ¶¶ 10-14. The ongoing
                                                               5   work has been demanding and ultimately successful in achieving a substantial
                                                               6   settlement. Given the strengths and weaknesses of the claims and the risk and
                                                               7   expense of further litigation, Class Counsel have achieved an excellent result on
                                                               8   behalf of the Class Members and FLSA Members. Considering the amount of the
                                                               9   fees requested, the work performed, and the risks incurred, the allocations for
                                                              10   attorneys’ fees and costs provided by the Settlement are reasonable and should be
                                                              11   awarded. See Vizcaino, 290 F.3d at 1051.
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   VI.      CERTIFICATION OF THE PROPOSED CLASS IS APPROPRIATE
                              Glendale, California 91203




                                                              13            UNDER RULE 23
                                                              14            Class certification under Rule 23(a) is appropriate where the plaintiff
                                                              15   demonstrates the four requirements of Rule 23(a) (numerosity, commonality,
                                                              16   typicality, and adequacy of representation), and one of the three requirements of Rule
                                                              17   23(b). Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1234 (9th Cir. 1996). The
                                                              18   proposed Class meets all of these requirements.
                                                              19            A.    Numerosity
                                                              20            A class is sufficiently numerous if it is “so large that joinder of all members is
                                                              21   impracticable.” Fed. R. Civ. P. 23(a)(1). A reasonable estimate of the number of
                                                              22   purported class members is sufficient to meet the numerosity requirement.” In re
                                                              23   Badger Mountain Irr. Dist. Sec. Litig., 143 F.R.D. 693, 696 (W.D. Wash. 1992). The
                                                              24   proposed Class consists of approximately two thousand fifty-three (2,053)
                                                              25   individuals. Aiwazian Decl., ¶ 11. The proposed Class is sufficiently numerous, and
                                                              26
                                                              27   12
                                                                      Attached to the declarations of Edwin Aiwazian and Kyle Nordrehaug as
                                                                   “EXHIBIT 2” are charts detailing the various work performed and to be performed,
                                                              28   hours spent on such work, and the attorneys who performed such work.
                                                                                                                18
                                                                        PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                     COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                               AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 27 of 33 Page ID #:658


                                                               1   joinder of all Class Members would be impractical. See Mazza v. Am. Honda Motor
                                                               2   Co., 254 F.R.D. 610, 617 (C.D. Cal. 2008), rev’d on other grounds, 666 F.581, 593
                                                               3   (9th Cir. 2012) (“[C]lasses of forty or more are considered sufficiently numerous.”).
                                                               4            B.    Commonality
                                                               5            A Class has sufficient commonality “if there are questions of fact and law
                                                               6   which are common to the class.” Fed. R. Civ. P. 23(a)(2). An affirmative showing of
                                                               7   at least one question of law or fact satisfies this requirement.13 Commonality has been
                                                               8   found to exist when there is a common legal issue stemming from divergent factual
                                                               9   predicates or a common nucleus of facts leading to different legal remedies. Hanlon,
                                                              10   150 F.3d at 1019.
                                                              11            Courts generally find commonality where “the lawsuit challenges a system-
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   wide practice or policy that affects all of the putative class members[]” and divergent
                              Glendale, California 91203




                                                              13   ways in which these practices affect individual Class Members, if any, do not
                                                              14   undermine the finding of commonality.14 Here, the Class Members seek remedies
                                                              15   under wage-and-hour laws for violations arising from common, uniform, and
                                                              16   systematic practices which applied to all Class Members during the Class Period. See
                                                              17   e.g., Aiwazian Decl., ¶¶ 10, 24, & 25; Gant Decl., ¶ 3-4. Accordingly, the
                                                              18   commonality requirement is satisfied for settlement purposes.
                                                              19            C.    Typicality
                                                              20            The typicality requirement is satisfied where “the cause of the injury is the
                                                              21   same,” as here, and the injury claimed by the named plaintiffs are “similar” to that of
                                                              22   unnamed class members. Armstrong, 275 F.3d at 868-69. They need not be
                                                              23   “identical.” Id. at 869. Here, Plaintiffs’ claims are typical of those of the Class
                                                              24   Members, though some factual differences may exist among them, as the claims arise
                                                              25
                                                                   13
                                                              26      Dukes v. Wal–Mart, Inc., 564 U.S. 338, 350 & 359 (2011); see also Hanlon, 150 F.3d
                                                                   at 1019 (“All questions of fact and law need not be common to satisfy the rule.”).
                                                                   14
                                                              27      Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001), abrogated on other grounds
                                                                   by Johnson v. California, 543 U.S. 499, 504–05 (2005); Blackie v. Barrack, 524 F.2d
                                                              28   891, 902 (9th Cir. 1975), cert denied, 429 U.S. 816 (1976).
                                                                                                              19
                                                                        PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                     COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                               AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 28 of 33 Page ID #:659


                                                               1   from the same events or course of conduct and are based upon the same legal
                                                               2   theories. Plaintiffs worked as non-exempt employees for Defendants. Gant Decl., ¶ 2;
                                                               3   Lacey-Salas Decl., ¶ 2. The Class satisfies the typicality requirement for settlement
                                                               4   purposes as Plaintiffs’ claims arise from the same factual basis and are based on the
                                                               5   same legal theories as those applicable to all other Class Members. Welmer v. Syntex,
                                                               6   117 F.R.D. 641, 644 (N.D. Cal. 1987).
                                                               7            D.    Adequacy of Representation
                                                               8            Rule 23(a)(4) requires that (1) class representatives fairly and adequately
                                                               9   protect the interests of the class, and (2) class counsel be qualified and competent to
                                                              10   conduct the litigation. In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 462 (9th Cir.
                                                              11   2000). The requirement “tends to merge with the commonality and typicality criteria
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   of Rule 23(a).”15 The inquiry turns on whether “the named plaintiffs and their counsel
                              Glendale, California 91203




                                                              13   have any conflicts of interest with other class members” and “whether the named
                                                              14   plaintiffs and their counsel [will] prosecute the action vigorously on behalf of the
                                                              15   class.” Hanlon, 150 F.3d at 1020.
                                                              16            Plaintiffs’ interests align with those of other Class Members, as all of them
                                                              17   were employed by Defendants within the State of California. Gant Decl., ¶ 2; Lacey-
                                                              18   Salas Decl., ¶ 2. Plaintiffs’ claims are typical of those of Class Members, which are
                                                              19   confined to a limited group of similarly situated employees during the Class Period.
                                                              20   Class Counsel are highly experienced in employment class action and complex wage-
                                                              21   and-hour litigation, having handled many cases before and having been appointed
                                                              22   Class Counsel in many other cases. Aiwazian Decl., ¶ 7; Nordrehaug Decl., ¶ 3.
                                                              23   Plaintiffs contend that Class Counsel’s experience in litigating similar matters was
                                                              24   integral to obtaining the Settlement.
                                                              25            E.    Predominance and Superiority
                                                              26            The proposed Class meets the requirements of Rule 23(b)(3) for settlement
                                                              27
                                                                   15
                                                                     Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 626 n.20 (1997); see also Manual for
                                                              28   Complex Litig., Fourth § 21.132 (“a settlement class must be cohesive”).
                                                                                                              20
                                                                        PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                     COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                               AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 29 of 33 Page ID #:660


                                                               1   purposes because (1) common questions predominate over questions that affect
                                                               2   individual members; and (2) class resolution is superior to other available means of
                                                               3   adjudication. When assessing predominance and superiority, a court may consider
                                                               4   that the proposed class will be certified for settlement purposes only. See Amchem
                                                               5   Prods., 521 U.S. at 618-20. Where the matter is being settled, a showing of
                                                               6   manageability at trial is unnecessary. Id. at 620. At this stage, the relevant inquiry is
                                                               7   “whether the proposed classes are sufficiently cohesive to warrant adjudication by
                                                               8   representation.” Id. at 618-20, 623; see Hanlon, 150 F.3d at 1022.
                                                               9         Here, the Class is sufficiently cohesive to warrant certification. For settlement
                                                              10   purposes, common questions of fact and law affecting Class Members predominate
                                                              11   over any questions that may affect only individual members. For example,
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   Defendants’ alleged failure to properly pay Class Members for all hours worked and
                              Glendale, California 91203




                                                              13   provide compliant meal and rest periods are alleged to arise from Defendants’
                                                              14   uniform policies, practices, and procedures. As such, the questions of fact and law
                                                              15   relating to these issues predominate. See Aiwazian Decl., ¶¶ 25-26.
                                                              16         Moreover, a class resolution is superior to other available means for the fair
                                                              17   and efficient adjudication of the controversy. See Hanlon, 150 F.3d at 1023. The
                                                              18   superiority requirement involves a “comparative evaluation of alternative mechanism
                                                              19   of dispute resolution.” Id. Here, the alternative method of resolution is individual
                                                              20   claims, subject to proof, for relatively small amounts of damages, which would be
                                                              21   uneconomical for potential plaintiffs. Id. Therefore, a class resolution is superior to
                                                              22   any other available methods.
                                                              23   VII. CERTIFICATION OF THE FLSA COLLECTIVE IS APPROPRIATE
                                                              24         The FLSA permits collective actions where the allegedly aggrieved employees
                                                              25   are “similarly situated.” 29 U.S.C. § 216(b). Whether employees are similarly
                                                              26   situated is judged in two stages: a preliminary or “notice stage” and then a more
                                                              27   substantive stage at the close of discovery when the defendant brings a motion to
                                                              28   decertify the class. Nen Thio v. Genji, LLC, 14 F.Supp.3d 1324, 1340 (N.D. Cal.
                                                                                                              21
                                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                 COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                           AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 30 of 33 Page ID #:661


                                                               1   2014). Neither the FLSA, nor the Ninth Circuit, has defined the term “similarly
                                                               2   situated” for purposes of certifying a collective action. Nen Thio., 14 F.Supp.3d at
                                                               3   1340. However, courts have determined that “the requisite showing of similarity of
                                                               4   claims under the FLSA is considerably less stringent than the requisite showing under
                                                               5   Rule 23 of the Federal Rules of Civil Procedure.” Hill v. R+L Carriers, Inc., 690
                                                               6   F.Supp.2d 1001, 1009 (N.D. Cal. 2010); accord Millan v. Cascade Water Servs., Inc.,
                                                               7   310 F.R.D. 593, 607 (E.D. Cal. 2015).
                                                               8         At the notice stage, plaintiffs can satisfy their burden to show that they are
                                                               9   similarly situated by making substantial allegations that the “putative class members
                                                              10   were together the victims of a single decision, policy, or plan. Nen Thio., 14
                                                              11   F.Supp.3d at 1340. As discussed, supra section VI, Plaintiffs and other FLSA
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   Members all claim to have suffered injury as a result of Defendants’ uniform policies,
                              Glendale, California 91203




                                                              13   practices, and procedures of allegedly failing to properly pay FLSA Members for all
                                                              14   hours worked, including minimum and overtime wages. As such, Plaintiffs
                                                              15   respectfully request that the Court conditionally certify the FLSA Collective.
                                                              16   VIII. ADEQUACY OF THE METHOD OF NOTICE
                                                              17         “Adequate notice is critical to court approval of a class settlement under Rule
                                                              18   23(e).” Hanlon, 150 F.3d at 1025. A class notice must be “the best notice that is
                                                              19   practicable under the circumstances, including individual notice to all members who
                                                              20   can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). A class
                                                              21   notice is adequate if it “generally describes the terms of the settlement in sufficient
                                                              22   detail to alert those with adverse viewpoints to investigate and to come forward and
                                                              23   be heard.” Churchill Vill. LLC v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004). The
                                                              24   notice must also be “neutral and objective in tone, and should neither promote nor
                                                              25   discourage the assertion of claims.” Schaefer v. Overland Express Family of Funds,
                                                              26   169 F.R.D. 124, 131 (S.D. Cal. 1996).
                                                              27         Here, the proposed Notice provides the best notice practicable and is adequate.
                                                              28   It provides information on, inter alia, the nature of the lawsuits, the definition of the
                                                                                                              22
                                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                 COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                           AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 31 of 33 Page ID #:662


                                                               1   Class and FLSA Collective, the terms of the Settlement, the scope of the Released
                                                               2   Class Claims and Released FLSA Claims, the binding effect of the Class Settlement
                                                               3   and FLSA Settlement, the number of Workweeks credited to each Class Member
                                                               4   during the Class Period and FLSA Member during the FLSA Period (if applicable),
                                                               5   and his or her estimated Class Payment and FLSA Payment, the consequences of
                                                               6   opting into the FLSA Collective to participate in the FLSA Settlement and receive
                                                               7   payment, and the allocations for Class Counsel Fees and Costs, Enhancement
                                                               8   Awards, and Settlement Administration Cost. The Notice summarizes the
                                                               9   proceedings and provides the date, time, and place of the Final Approval Hearing,
                                                              10   and all of this information is “clearly and concisely state[d] in plain, easily
                                                              11   understood language.” Fed. R. Civ. P. 23(c)(2)(B).
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12            All Class Members can and will be identified by Defendants through a review
                              Glendale, California 91203




                                                              13   of their business records. After receiving the data from Defendants regarding each
                                                              14   Class Member and FLSA Member, the Settlement Administrator will mail a Notice to
                                                              15   each of them in English. Agreement, § 1.28.16 Accordingly, the proposed Notice is
                                                              16   adequate and is the best notice practicable under Rule 23(c)(2)(B).
                                                              17            The Notice also fulfills the requirement of neutrality in class and collective
                                                              18   notices. The Notice provides a brief, neutral explanation of the case from the
                                                              19   perspective of both Parties and recognizes that the Court has not yet granted final
                                                              20   approval of the Settlement.17 The Notice sets forth in an accurate and informative
                                                              21   manner the procedures and deadlines governing the submission of Requests for
                                                              22   Exclusion, Notices of Objection to the Class Settlement, and disputes regarding the
                                                              23   number of Workweeks credited to Class Members and/or FLSA Members. The
                                                              24   proposed Notice satisfies all due process requirements and complies with the
                                                              25
                                                                   16
                                                                      See Elsen v. Carlisle & Jacqueline, 417 U.S. 156, 175-77 (1974) (Individual notice by
                                                              26   mail “is clearly the ‘best notice practicable’ within the meaning of Rule 23(c)(2)”
                                                                   where  “all class members [] can be identified with reasonable effort”).
                                                              27   17
                                                                      See Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 174 (1989) (“[C]ourts must be
                                                                   scrupulous to respect judicial neutrality” in overseeing the class action notice process
                                                              28   and “avoid even the appearance of judicial endorsement of the merits of the action[.]”).
                                                                                                              23
                                                                        PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                     COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                               AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 32 of 33 Page ID #:663


                                                               1   standards of fairness, completeness, and neutrality. Accordingly, the Court should
                                                               2   approve the proposed Notice.
                                                               3   IX.      APPOINTMENT OF SIMPLURIS, INC. AS THE ADMINISTRATOR
                                                               4            The Parties have selected Simpluris, Inc. as the Settlement Administrator to
                                                               5   handle the notice and administration of the Settlement. Simpluris will format, print,
                                                               6   and mail the Notice to Class Members and/or FLSA Members; review and process
                                                               7   Requests for Exclusion, Notices of Objection, and written disputes regarding
                                                               8   Workweeks; calculate Class Payments and FLSA Payments; withhold applicable
                                                               9   taxes; prepare and transmit necessary tax documentation and filings; and transmit all
                                                              10   required payments. Agreement, §§ 4.4-4.4.7. Simpluris will also handle inquiries
                                                              11   from Class Members and FLSA Members regarding the Settlement, and perform any
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   other usual and customary duties for administering a class action settlement. Id.
                              Glendale, California 91203




                                                              13            Settlement Administration Cost are currently estimated not to exceed $25,000,
                                                              14   and will be paid out of the Class/Collective Settlement Amount. Plaintiffs
                                                              15   respectfully request that the Court appoint Simpluris as the Settlement Administrator
                                                              16   and direct distribution of the Notice in the manner, and based on the proposed
                                                              17   deadlines, set forth in the Settlement Agreement and Section X, below.
                                                              18   X.       DEADLINES FOR NOTICE AND ADMINISTRATION
                                                              19            The Court is respectfully requested to approve the proposed deadlines for the
                                                              20   notice and settlement administration process. Defendants will provide the Data List to
                                                              21   the Settlement Administrator within twenty (20) calendar days following the
                                                              22   occurrence of both of the following events: the Court granting preliminary approval
                                                              23   of the proposed Settlement and the Los Angeles Superior Court granting approval of
                                                              24   the PAGA Settlement.18 Id., §§ 2.4 & 7.1. Within fifteen (15) calendar days of receipt
                                                              25   of the Data List, Simpluris will send a Notice to each Class Member and FLSA
                                                              26
                                                                   18
                                                                     Plaintiffs are seeking approval of a separate agreement between the Parties to settle
                                                              27   claims under the Private Attorneys General Act, California Labor Code section 2698,
                                                                   et seq. (“PAGA Settlement”) in the action entitled Jeree Gant v. Aldi, Inc., et al., Los
                                                              28   Angeles County Superior Court Case No. 19STCV12320.
                                                                                                              24
                                                                        PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                     COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                               AND AUTHORITIES IN SUPPORT THEREOF
                                                             Case 2:19-cv-03109-JAK-PLA Document 52 Filed 06/22/20 Page 33 of 33 Page ID #:664


                                                               1   Member. Id., § 7.2. If a Notice is returned as undeliverable, Simpluris will re-mail it
                                                               2   to a forwarding address or address located through skip-tracing within five (5)
                                                               3   calendar days. Id., § 7.3. Requests for Exclusion, Workweeks disputes, and Notices
                                                               4   of Objection must be mailed to Simpluris, post-marked by the Response Deadline.
                                                               5   Id., § 1.36.
                                                               6          All Class Payment checks and FLSA Payment checks will remain valid and
                                                               7   negotiable for 180 days from the date of the mailing. After 180 calendar days from
                                                               8   the date of mailing, the checks will become null and void and the funds remaining
                                                               9   will be distributed to Public Counsel. Id., ¶ 10.4.2. For any Participating Class
                                                              10   Members who the Class Payment checks were deemed undeliverable, the funds
                                                              11   associated with those Class Payment checks will be distributed to the Controller to be
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                              12   held pursuant to the Unclaimed Property Law, California Code of Civil Procedure
                              Glendale, California 91203




                                                              13   §§ 1500 et seq., for the benefit of those Participating Class Members. Id., § 10.4.3.
                                                              14   XI.    CONCLUSION
                                                              15          For the foregoing reasons, Plaintiffs respectfully request that the Court grant
                                                              16   preliminary approval of the Settlement; certify the Class and approve the FLSA
                                                              17   Collective for settlement purposes; appoint Lawyers for Justice, PC and Blumenthal
                                                              18   Nordrehaug Bhowmik De Blouw LLP as Class Counsel; preliminarily approve the
                                                              19   allocations for an award of Class Counsel Fees and Costs, Enhancement Awards, and
                                                              20   Settlement Administration Cost; appoint Plaintiffs as the Class Representatives;
                                                              21   appoint Simpluris, Inc. as Settlement Administrator; approve and direct the mailing
                                                              22   of the Notice to the Class and FLSA Members; and schedule a Final Approval
                                                              23   Hearing after the state court grants approval of the separate PAGA Settlement.
                                                              24   Dated: June 22, 2020                            LAWYERS for JUSTICE, PC
                                                              25
                                                              26                                          By:      /s/ Edwin Aiwazian_______________
                                                                                                                   Edwin Aiwazian
                                                              27
                                                                                                                   Attorneys for Plaintiff Jeree Gant
                                                              28
                                                                                                              25
                                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS AND
                                                                                 COLLECTIVE ACTION SETTLEMENT; MEMORANDUM OF POINTS
                                                                                           AND AUTHORITIES IN SUPPORT THEREOF
